UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7639


JOHN EDWARD ANDERSON, JR.,

                      Plaintiff – Appellant,

          v.

PORTSMOUTH CITY; SHERIFF WILLIAM WATSON; LIEUTENANT KEESE,
Acting subordinate of the Sheriff; JOHN DOE; JOHN DOE; JANE
DOE; JANE DOE,

                      Defendants – Appellees,

          and

COMMONWEALTH OF VIRGINIA; PORTSMOUTH CITY JAIL; AMY KIRBY,
Public Defender; MATTHEW JOHNSON, Senior Assistant Public
Defender; JOYCE L. WEDDLE, Deputy Public Defender,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00604-AWA-LRL)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John Edward Anderson, Jr., Appellant Pro Se. Cheran Denise
Cordell, OFFICE OF THE CITY ATTORNEY, Portsmouth, Virginia;
Jonathan Lewis Stone, NORRIS & ST. CLAIR, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     John      Anderson,     Jr.,   appeals   the   district    court’s   order

granting Defendants’ motion to dismiss and dismissing Anderson’s

complaint.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Anderson v. Virginia, No. 2:14-cv-00604-AWA-LRL

(E.D.    Va.   Sept.   15,    2015).    We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                        3